SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

379
CA 11-02084
PRESENT: SCUDDER, P.J., CENTRA, CARNI, LINDLEY, AND MARTOCHE, JJ.


SOPRAMCO III, LLC, PLAINTIFF-APPELLANT,

                      V                                             ORDER

CAPITAL DISTRICT ORTHOTIC GROUP, INC.,
DEFENDANT-RESPONDENT.


WOODS OVIATT GILMAN LLP, ROCHESTER (ROBERT D. HOOKS OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

THE SUMMERS LAW FIRM, P.C., ALBANY (JOHN BELLUSCIO OF COUNSEL), FOR
DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Monroe County (David
Michael Barry, J.), entered May 7, 2010 in a breach of contract
action. The order denied plaintiff’s motion for summary judgment.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    March 16, 2012                      Frances E. Cafarell
                                                Clerk of the Court